Supreme Court of Florida
                                   ____________

                                   No. SC17-945
                                   ____________

                          GLEN EDWARD ROGERS,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 30, 2018]



PER CURIAM.

      We have for review Glen Edward Rogers’ appeal of the circuit court’s order

denying Rogers’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Rogers’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Rogers’ appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Rogers responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Rogers’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Rogers is not entitled to relief.

Rogers was sentenced to death following a jury’s unanimous recommendation for

death, and his sentence of death became final in 2001. Rogers v. State, 783 So. 2d

980, 987 (Fla. 2001). Thus, Hurst does not apply retroactively to Rogers’ sentence

of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Rogers’ motion.

      The Court having carefully considered all arguments raised by Rogers, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291995CF015314000AHC

                                         -2-
James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, and Ali A.
Shakoor, Assistant Capital Collateral Regional Counsel, Middle Region, Temple
Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stephen D. Ake,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-